Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24,26-36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0149338 to Flaherty et al. (Flaherty) in view of US 2005/0113744 to Donoghue et al. (Donoghue) and US 2003/0046254 to Ryu et al. (Ryu) (all previously cited).
In reference to at least claims 21, 28, 34 ,39 and 40
Flaherty teaches a neutrally controlled patient ambulation system which discloses a method comprising: entering, by one or more processors, a learning mode of a medical device (e.g. patient training routine, paragraph [0033], [0078]-[0081]); detecting, by the one or more processors and via a biosignal detection module of the medical device during the learning mode, at least one biosignal from a brain of a patient that results from a volitional patient input (e.g. biosignal detection, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091]); 
Donoghue teaches an agent delivery system and related methods under control of biological electrical signals which discloses a system that includes a biosignal detection module (e.g. 120) configured to detect at least one biosignal from a patient (e.g. placed in proximity to electrical signals generated by a patient such as electrical signals or alter by voluntary control.... may detect electrical signals emitted by muscles including skeletal muscles, smooth muscles and cardiac muscles, paragraphs [0032]-[0034], [0061]) that results from a volitional patient input (e.g. placed in proximity to electrical signals generated by a patient such as electrical signals or alter by voluntary control.... may detect electrical signals emitted by muscles including skeletal muscles, smooth muscles and cardiac muscles, paragraphs [0032]-[0034], [0061]); and a processor (e.g. central implant 110 receives detected electrical or biological signals and generates a control signal to control delivery of a drug or agent, paragraphs [0035], [0062]) to 
Ryu discloses an apparatus for controlling electrical device using biosignal and method thereof which teaches detecting a biosignal and extracting certain features from the biosignal to determine certain commands to be performed by an electrical device (Fig. 3), the device detects biosignals and extracts certain features to determine a corresponding command that is then generated to control an electrical device (e.g. abstract; paragraph [0011]). An embodiment is disclosed that not only allows on/off activation of the electrical device but can adjust certain parameters “adjustment actions” of the electrical device, e.g. changing the channel, controlling the color (e.g. paragraph [0051]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty with the teachings of Donoghue to include using the sensed signals to generate control signals for controlling pumping of a drug to other implants or other locations throughout the body using the drug delivery in order to yield the predictable result of allowing the patient with lost function to have more independence by controlling the drug delivery device to ensure that the appropriate drugs are being delivered improving their quality of life. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty modified by Donoghue with the teachings of Ryu to include extracting certain features within the biosignal to determine corresponding commands for controlling the electrical device, e.g. the drug delivery device, in which the commands not only include a simple activate/deactivate of the device but also allow certain parameters of the device to be controlled using the biosignals in order to yield the predictable result of providing the user with the ability to control additional aspects of the therapy device providing the patient further independence delivering appropriate therapy improving the patient’s quality of 
In reference to at least claims 22 and 35
Flaherty modified by Donoghue and Ryu teaches a method and system according to claims 21 and 34. Flaherty further discloses a therapy module configured to delivery to the patient therapy according to the adjusted parameter (e.g. '338, drug delivery device, paragraph [0073]).
In reference to at least claim 23
Flaherty modified by Donoghue and Ryu teaches a method and system according to claim 21. Flaherty further discloses wherein identifying the at least one biosignal from the brain of the patient that results from the volitional patient input comprises identifying the at least one biosignal from the brain of the patient that results from the volitional patient input after exiting the learning mode of the medical device (e.g. ‘338, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053]-[0056]).
In reference to at least claims 24 and 36
Flaherty modified by Donoghue and Ryu teaches a method and system according to claims 21 and 34. Flaherty further discloses wherein associating the at least one biosignal with the activity comprises associating at least one characteristic of the at least one biosignal with the activity (e.g. ‘338, associated signals to control device, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091],[0094]-[0095]).
In reference to at least claims 26 and 38
Flaherty modified by Donoghue and Ryu teaches a method and system according to claims 21 and 34. Flaherty further discloses wherein the volitional patient input comprises a sequence of one or more of eye movements of the 
In reference to at least claim 27
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the volitional patient input comprises one or more of: a mathematical calculation performed by the patient; a word spelled by the patient; or one or more words, numbers, symbols, or sounds recited by the patient (e.g. ‘338, audio cues, paragraphs [0091], [0098]).
In reference to at least claim 29
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the method further comprises receiving, during the learning mode, an input from the patient indicative of the activity of the patient corresponding to the volitional patient input (e.g. ‘338, patient training routine includes multiple forms of feedback including from the patient, paragraph [0033], [0078]-[0081], [0098]).
In reference to at least claim 30
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein identifying the at least one biosignal from the brain of the patient that results from the volitional patient input comprises: comparing at least one characteristic of the at least one biosignal to a predetermined threshold; and in response to the comparison, identifying the at least one biosignal as resulting from the volitional patient input (e.g. ‘338, threshold levels, paragraph [0033], [0078]-[0081], [0087]).
In reference to at least claim 31
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein identifying the at least one biosignal from the brain of the patient that results from the volitional patient input comprises: comparing at least one characteristic of the at least one biosignal to at least one characteristic of a template signal; and in response to the 
In reference to at least claim 32
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the at least one biosignal comprises at least one of an electroencephalogram (EEG) signal, electromyogram (EMG) signal, electrocorticogram (ECoG) signal, or a field potential within the brain of the patient (e.g. ‘338, ECoG signals, EEG signals, paragraph [0025], [0053], [0066]).
In reference to at least claim 33
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the method further comprises presenting, during the learning mode, instructions for guiding the patient through the learning mode to associate the at least one biosignal with the activity (e.g. ‘338, patient training routine, paragraph [0033], [0078]-[0081]).

Claims 25 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0149338 to Flaherty et al. (Flaherty) in view of US 2005/0113744 to Donoghue et al. (Donoghue) and US 2003/0046254 to Ryu et al. as applied to claims 24 and 36 further in view of US Patent No. 4,013,068 to Settle et al. (Settle) (previously cited).
In reference to at least claims 25 and 37
Flaherty modified by Donoghue and Ryu teach a method/system according to claims 24 and 36.  Ryu further discloses extracting certain features from the biosignal to determine certain commands to be performed by an electrical device (Fig. 3), the device detect biosignals and extracts certain features to determine a corresponding command that is then generated to control an electrical device (e.g. abstract; paragraph [0011]) but does not specifically teach extracting a certain power level of a frequency band from the electrical signal. However, in order to convert the sensed EEG signal to an appropriate command, the signal must be analyzed to find out specific .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27 of U.S. Patent No. 8,380,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-27 within U.S. Patent No. 8,380,314 anticipate claims 34-39 within the instant application. The claims within the instant application and U.S. Patent No. 8,380,314 both recite a system that includes a therapy module and a biosignal detection module that detects biosignals and associates the biosignals with an activity selection during a learning mode and controls adjust of a parameter of the therapy based on the detected biosignal. 

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. It is noted that the rejection has been updated to include additional references in view of the claim amendments. Applicant argues that the office has still not identified a rational reason why one of ordinary skill in the art would have made the specific modification using Ryu to a drug delivery apparatus of Flaherty (pg. 8-11 of response filed 4/6/2021), the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Flaherty discloses using sensed biosignals to control a controlled device such as a computer, a medical therapeutic equipment such as a drug delivery apparatus, bladder control device, bowel control device etc. (e.g. para. [0073]) and further discloses a particular embodiment which is a computer, that includes controlling an on/off function, reset function, a language function…a cursor, a keyboard, a joystick etc. (e.g. paragraph [0073]), therefore Flaherty discloses that the detected signals can be used to control multiple aspects of the controlled device but does not explicitly teach what aspects are controlled with the drug delivery device. Donoghue, in the analogous art of biological electrical signal control devices including agent delivery devices, discloses controlling therapy based on the detection of the at least one biosignal (e.g. detected electrical or biological signals generate a control signal to control delivery of a drug or agent, paragraph [0035], [0062]-[0065]) including controlling pumping based on the control signal (e.g. pumping, based on the control signal, a drug to other implants or locations throughout the body, para. [0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty with the teachings of Donoghue to include using the sensed signals to generate control signals for controlling pumping of a drug to other implants or other locations throughout the body using the drug delivery in order to yield the predictable result of allowing the patient with lost function to have more independence by controlling the drug delivery device to ensure that the appropriate drugs are being delivered improving their quality of life. Regarding Ryu, Ryu is within the field of detecting and analyzing biosignals and is pertinent to the problem of using features within the detected biosignals to help a subject control an electrical device. Ryu discloses detecting a biosignal and extracting certain features from the biosignal to determine certain commands to be performed by an electrical device (Fig. 3), the device detect biosignals and extracts certain features to determine a corresponding command that is then generated to control an electrical device (e.g. abstract; paragraph [0011]) including not just on/off activation of the electrical device but .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER L GHAND/Examiner, Art Unit 3792